Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Terminal Disclaimer (TD) filed on 12/02/2021:
Claims 1-20 have been examined.
Claims 1-20 have been allowed.

Response to Terminal Disclaimer 
Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) filed on 12/02/2021 has overcome the nonstatutory double patenting rejection to claims 1-20 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search, in response to amended claims filed with Terminal Disclaimer (TD) on 12/02/2021, the examiner was able to find the closest prior art of record, which is Bosse ("An Atlas Framework for Scalable Mapping," September, 2013) taken either individually or in combination with other prior art of Karam Shaya ("A Self-- localization System with Global Error Reduction and Online Map--Building Capabilities," 10-03-2012), Al-Dahle (Pub. No.: US 2017/0363430A1), Pilarski (Pub. No.: US 2017/0329332A1), Sato (Pub. No.: US 2013/01662-6A1), Miksa (Pub. No.: US 2017/0052032A1), Mielenz (Pub. No.: US 2018/0216944A1) and Fong (Pub. No.: US 2014/0005933A1), who describe Atlas, as a hybrid metrical/topological approach to SLAM that archives efficient mapping of large-scale environments; the representation that is a graph of coordinate frames, with each vertex in the graph representing a local frame, and each edge representing the transformation between adjacent frames; in each frame, building of a map that captures the local environment and the current robot pose along with the uncertainties of each; each map's uncertainties that are modeled with respect to its own frame; 
In regards to claims 1-20, Bosse ("An Atlas Framework for Scalable Mapping," September, 2013) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
	generating a plurality of element nodes for a plurality of elements detected from the plurality of observations, each element node having an associated element from the plurality of elements, and each element node having a node type (i) being selected from a plurality of node types and (ii) characterizing the element node; 
generating a plurality of edges, each edge connecting a pair of element nodes from the plurality of element nodes and defining a relative pose between the associated elements for the pair of element nodes, and each edge having an edge type (i) being selected from a plurality of edge types and (ii) characterizing the edge, wherein the relative poses defined by the plurality of edges enhance local fidelity for a digital map generated using the relative atlas graph for an environment surrounding the autonomous vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662